Citation Nr: 0311566	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  In September 2001, this file was transferred to the 
RO in Honolulu, Hawaii, which retained jurisdiction over the 
file.  

In December 2002, the veteran appeared at a hearing before 
the undersigned, held at the Honolulu RO.  A copy of the 
hearing transcript is in the claims file.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for PTSD.  Upon a review of the claims 
file, the Board finds that further development of this case 
is needed before proceeding with disposition of this appeal.

Initially, the Board notes that a significant change in the 
law took place during the pendency of this appeal.  On 
November 9, 2000, the Veterans' Claims Assistance Act of 2000 
(VCAA) was enacted, which is presently codified in part at  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A,  and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted and made effective 
November 9, 2000, for the most part.  See 38 C.F.R. §§ 3.102, 
3.159 (2002).  In the present case, it does not appear that 
the veteran was notified of the VCAA, including what 
information was needed to substantiate his claim, which 
portion of that evidence he should provide, and which portion 
VA will attempt to obtain on his behalf.  As such, the RO 
should provide the veteran with complete VCAA notice, as 
required by 38 U.S.C.A. § 5103, and assist the veteran as 
necessary, pursuant to 38 U.S.C.A. § 5103A.  

In addition to the foregoing, the Board finds that further 
evidence is needed in this case, as follows.  According to a 
January 9, 2002, Decision Review Officer (DRO) Conference 
Report, the veteran and his representative specifically 
requested that VA obtain deck logs for the U.S.S. Rupertus 
for the time period that the veteran served on that ship, in 
order to confirm that the veteran engaged in combat with the 
enemy.  Specifically, among his claimed stressors, the 
veteran maintains that the U.S.S. Rupertus engaged enemy 
torpedo boats, and machine-gunned persons in the water.  He 
states that he manned 50 and 30 caliber machine guns.  In 
January 2002, the RO requested the deck logs from the Naval 
Historical Center at the Washington Navy Yard, in Washington, 
D.C.  In November 2002, the RO sent the Naval Historical 
Center a follow-up letter, correcting the dates for which 
they were seeking deck logs.  In December 2002, a 
representative from the Naval Historical Center contacted the 
RO representative who sent the November 2002 letter by email, 
and clarified that all U.S. Navy deck logs prior to January 
1972 were held by the National Archives and Records 
Administration, in College Park, MD.  It does not appear that 
the RO followed-up with a request for the deck logs from that 
facility.  As such, the RO should make a specific request for 
the deck logs from that location.  

Moreover, at the December 2002 hearing, the veteran testified 
that he was receiving weekly treatment at the Honolulu Vet 
Center, and that he had also received treatment at the VA 
medical center in Honolulu.  However, the last request for 
any VA medical records was in January 2002.  Therefore, a 
request should be made to obtain any updated treatment 
records from the Honolulu Vet Center, and the VA medical 
center in Honolulu, from January 2002 to the present.  

Additionally, in a June 2000 statement, the veteran stated 
that the Social Security Administration (SSA) had determined 
that his PTSD was completely disabling.  There are no SSA 
records in the veteran's claims file, and it does not appear 
that a request was made for such records.  Thus, the RO 
should attempt to obtain a copy of all medical records 
considered in determining the veteran's eligibility to Social 
Security disability benefits, including a copy of any 
decision awarding such benefits.  

Finally, the Board notes that although the record contains 
several diagnoses of PTSD in VA treatment records, the 
veteran has not been afforded a VA PTSD examination in 
connection with this appeal, which is based on verified 
stressors.  Therefore, after the RO has obtained the deck 
logs from the U.S.S. Rupertus, or has determined that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile, the 
RO should review the record and determine whether there is 
sufficient information verifying the veteran's claimed 
stressor(s).  If appropriate, the RO should compile a list of 
the verified stressor(s), and schedule the veteran for a VA 
examination to ascertain whether he has PTSD as a result of a 
verified stressor(s).  

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims.  The RO should 
also conduct any additional development 
of this case that is deemed necessary, 
including, but not limited to, the 
following.

2.  The RO should contact the Social 
Security Administration and a copy of all 
medical records considered in determining 
the veteran's eligibility to Social 
Security disability benefits, including a 
copy of any decision awarding such 
benefits.  

3.  The RO should contact the VA medical 
center in Honolulu, and the Vet Center 
in Honolulu, and request copies of any 
clinical records reflecting treatment 
for the veteran from January 2002 to the 
present.  

4.  The RO should contact the National 
Archives and Records Administration, 
Modern Military Records Branch, 8601 
Adelphi Road, College Park, MD 20740-
6001, and request copies of deck logs for 
the U.S.S. Rupertus, for the period of 
November 16, 1965 to September 16, 1966.  

5.  After receiving the deck logs, or 
after determining that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile, the RO should 
review the claims file and compile a list 
of the veteran's verified stressor(s), if 
any.  

6.  If and only if the RO obtains 
verification of the veteran's claimed 
stressor(s), the RO should schedule the 
veteran for a VA examination for mental 
disorders to ascertain whether the 
veteran has a current diagnosis of PTSD, 
which is based on his verified 
stressor(s).  The RO should provide the 
examiner with a summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
resulted in any current PTSD symptoms.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  This claims file 
is to be made available to the examiner 
for review in conjunction with the 
examination.  A complete rationale should 
be provided for all findings and 
conclusions.  

7.  After all required notification and 
development has been completed, the RO 
should again adjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


